FILED
                            NOT FOR PUBLICATION                               SEP 19 2012

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 11-10517

               Plaintiff - Appellee,              D.C. No. 2:11-cr-01277-GMS

  v.
                                                  MEMORANDUM *
EDUARDO MUNOZ-MEDINA,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                     G. Murray Snow, District Judge, Presiding

                           Submitted September 10, 2012 **

Before:        WARDLAW, CLIFTON, and N.R. SMITH, Circuit Judges.

       Eduardo Munoz-Medina appeals from his guilty-plea conviction and

22-month sentence for reentry of a removed alien, in violation of 8 U.S.C. § 1326.

Pursuant to Anders v. California, 386 U.S. 738 (1967), Munoz-Medina’s counsel

has filed a brief stating there are no grounds for relief, along with a motion to

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
withdraw as counsel of record. We have provided Munoz-Medina with the

opportunity to file a pro se supplemental brief. No pro se supplemental brief or

answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80 (1988), discloses no arguable grounds for relief on direct appeal.

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED.




                                          2                                  11-10517